Citation Nr: 1113919	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-31 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for heavy metal poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for type 2 diabetes mellitus and heavy metal poisoning.

The the issues of bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  The RO provided the Veteran with VCAA notice as to all elements of the claims in correspondence dated in October 2006.  In October 2006 and August 2007 correspondence, the RO notified him of how VA determines the disability rating and effective dated when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Post-service VA treatment records document diagnoses of type 2 diabetes mellitus and complaints of memory loss since heavy metal poisoning in the late 1970s.  January 2008 and April 2008 VA neurology notes reveal cognitive dysfunction with an unclear cause and show the Veteran was treated with hydergine tablets.  He has consistently maintained that his claimed type 2 diabetes mellitus and heavy metal poisoning are the result of exposure to depleted uranium accident with the Phalanx weapon system aboard the USS John F. Kennedy (CV 67).  His DD-214 confirms that he served on CV-67 as a closed circuit television technician.  In a March 2009 statement, the Veteran alleged, "It would only take a short period of time to check the records or contact personnel via the ship web sites (sic), for all the past crewmembers aboard CV 67 (sic) to see the quantity of cases of diabetes and heavy metal poisoning that occurred during and after that period of time."  He asserted that depleted uranium poisoning has been linked to a number of illnesses including diabetes and heavy metal poisoning, and that the symptoms could not show up for years.  However, he did not submit any evidence that supported his assertions.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, despite complaints of memory loss due to heavy metal poisoning and diagnoses of type 2 diabetes mellitus, there is no evidence to support the Veteran's claim of a depleted uranium accident aboard CV-67.  Therefore, under McLendon, the Veteran does not warrant a VA medical examination unless and until additional evidence is submitted  that confirms or supports the claim of a depleted uranium accident on the ship.  The Court has held that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Curiously, the representative never submitted a VA Form 646 after three separate attempts to retrieve the form by the RO beginning in July 2008.  However, subsequent to the certification of the case to the Board in January 2009, the Veteran submitted a statement, through his representative, in March 2009.  A waiver of RO adjudication was not attached to the statement.  Although the document was reviewed by his veterans' service officer (VSO), waiver of review of this document was not provided by the VSO.  Since an SSOC has not been issued that addresses this additional evidence, the issue must be remanded for readjudication and the issuance of an SSOC that considers the additional evidence received in March 2009. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that have treated him for diabetes mellitus, heavy metal poisoning, and any neurological complaints.  After the Veteran has signed the appropriate releases, those records that are not duplicative of those already of record are to be associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After ensuring development is complete, the RO should re-adjudicate the claim for service connection for type 2 diabetes mellitus and heavy metal poisoning.  If the claims remain denied, issue an SSOC before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



